 

Exhibit 10.1

ELEVENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Eleventh Amendment to Loan and Security Agreement is entered into as of
March 28, 2019 (the “Amendment”), by and between EAST WEST BANK (“Bank”),
IDENTIV, INC. (“Parent”) and THURSBY SOFTWARE SYSTEMS, LLC (“TSS”). TSS and
Parent are also referred to herein individually as a “Borrower” and collectively
as the “Borrowers”.

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017, that certain Second Amendment to Loan and Security Agreement dated as of
December 19, 2017, that certain Third Amendment to Loan and Security Agreement
dated as of January 30, 2018, and that certain Fourth Amendment to Loan and
Security Agreement dated as of February 5, 2018, that certain Fifth Amendment to
Loan and Security Agreement dated as of March 6, 2018, that certain Sixth
Amendment to Loan and Security Agreement dated as of April 14, 2018, that
certain Seventh Amendment to Loan and Security Agreement dated as of July 17,
2018, that certain Eighth Amendment to Loan and Security Agreement dated as of
November 1, 2018, that certain Ninth Amendment to Loan and Security Agreement
dated as of January 2, 2019 and that certain Tenth Amendment to Loan and
Security Agreement dated as of February 6, 2019 (collectively, the “Loan
Agreement”).  The parties desire to amend the Loan Agreement in accordance with
the terms set forth herein.  

NOW, THEREFORE, the parties agree as follows:

1.The following definition in Section 1.1 of the Loan Agreement is amended and
restated in its entirety to read as follows:

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
(i) the capital stock of the account debtor is publicly traded on an Approved
Exchange, or (ii) the account debtor is Grupo Elektra or its Subsidiaries
(including Banco Azteca SA), or (iii) such other account debtor that Bank
approves on a case-by-case basis.

2.Clause (g) in the defined term “Eligible Inventory” set forth in Section 1.1
of the Agreement is amended and restated in its entirety to read as follows:

(g) in-transit Inventory without insurance, or slow moving inventory (based on
Parent’s evaluation and analysis on a quarterly basis);

3.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Each
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.

4.Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

1

--------------------------------------------------------------------------------

 

5.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

6.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrowers;

(b)payment of all Bank Expenses incurred through the date of this Amendment; and

(c)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

 

 

 

 

 

 

By:

 

/s/Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

 

 

 

 

THURSBY SOFTWARE SYSTEMS, LLC

 

 

 

 

 

 

By:

 

/s/Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

 

 

 

 

EAST WEST BANK

 

 

 

 

 

 

By:

 

/s/Pa Cheng

 

 

 

Name:

 

Pa Cheng

 

 

 

Title:

 

Portfolio Manager, AVP

 

3